Citation Nr: 1018381	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-31 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for pancreatitis, 
currently rated 30 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from May 1968 
to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a claimant seeks service connection for the symptoms 
regardless of how those symptoms are diagnosed or labeled.  
While the Veteran has requested an increased rating for 
pancreatitis symptoms, his claim and the medical evidence 
raise the issue of secondary service connection for several 
small ventral hernias that have developed as a result of 
multiple pancreas surgeries.  The issue of a separate rating 
for symptomatic abdominal scarring is also raised as a June 
1992 surgeon encountered "dense scarring" during 
cholecystectomy and in January 2007, the Veteran reported 
"something tearing" and then stabbing pains when coughing.  
The Board does not have jurisdiction and must refer these 
potential claims to the agency of original jurisdiction (AOJ) 
for appropriate action. 

The Court determined that where, as here, the claimant, or 
the record raises the question of unemployability due to the 
disability for which an increased rating is sought, then part 
of the increased rating claim is an implied TDIU claim.  
Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  The Court 
found that there is no freestanding claim for TDIU.  The 
Veteran has reported that pancreatitis has caused problems 
with his employment.  Because of the Court's guidance and 
because the Veteran has claimed that pancreatitis has caused 
problems with his employment, the Board has added entitlement 
to TDIU as an issue the title page.

(The decision below addresses the Veteran's claim for an 
increased rating for pancreatitis.  The TDIU claim is 
addressed in the remand that follows the Board's decision.)


FINDING OF FACT

Pancreatitis has been manifested throughout the appeal period 
by more than 7 attacks per year of severe abdominal pain with 
nausea, vomiting, bloating, gas, need for special diet, and 
right-sided stabbing pains when coughing; weight loss has not 
been shown.  


CONCLUSION OF LAW

The criteria for a 60 percent schedular rating for chronic 
pancreatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.21, 
4.113, 4.114, Diagnostic Codes 7318, 7347 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, a notice letter was provided in July 2007 meeting 
these requirements.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished in this case.  The RO has 
obtained VA outpatient treatment records.  Additionally, the 
Veteran was afforded VA medical examinations in July 2007 and 
November 2009.  The examination reports contains sufficient 
evidence by which to evaluate the Veteran's pancreatitis in 
the context of the rating criteria.  Neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence 
necessary for deciding the claim.  Hence, no further notice 
or assistance to the claimant is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002).

II. Analysis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must also include 
a "full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10; Martinak v 
Nicholson, 21 Vet. App. 447, 454 (2007).

Where, as is the case here, an increase in disability is at 
issue, the present level of disability, rather than remote 
history, is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Court held that where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  See Hart v. Mansfield, 21 Vet. 
App. 505, 510 (2007).  

The Veteran's service-connected chronic pancreatitis has been 
rated 30 percent disabling for the entire appeal period under 
Diagnostic Code 7318-7347.  Under Diagnostic Code 7318, 
residuals of gall bladder removal (cholescystectomy) that 
produce severe symptoms warrant a 30 percent rating.  Mild 
symptoms warrant a 10 percent rating and an asymptomatic gall 
bladder removal warrants a noncompensable rating.  38 C.F.R. 
§ 4.114 (Diagnostic Code 7318) (2009).  

Diagnostic Code 7347 is used to evaluate pancreatitis.  Under 
that diagnostic code, frequently recurring disabling attacks 
of abdominal pain with few pain-free intermissions and with 
steatorrhea, malabsorption, diarrhea, and severe malnutrition 
warrant a 100 percent rating.  Frequent attacks of abdominal 
pain, loss of normal body weight, and other findings showing 
continuing pancreatic insufficiency between acute attacks 
warrant a 60 percent rating.  At least 4-7 typical attacks of 
abdominal pain per year with good remission between attacks 
warrant a 30 percent rating.  At least one recurring attack 
of typical severe abdominal pain in the last year warrants a 
10 percent rating.  A note following the criteria indicates 
that abdominal pain must be confirmed as resulting from 
pancreatitis by appropriate laboratory and clinical studies.  
A separate note states that following total or partial 
pancreatectomy, rate under above, symptoms, minimum rating 30 
percent.  38 C.F.R. § 4.114 (Diagnostic Code 7347).  

The Veteran's service treatment records (STRs) reflect 
private hospitalization and ultimate medical discharge from 
active military service for a disability diagnosed as "a 
chronic smoldering pancreatitis."  The Army had transferred 
him to a private hospital for treatment.  The hospital report 
notes that this disability may have recurrences and relapses 
or might evolve into a state of pancreatic insufficiency.  
The condition required close observation and, "...he must be 
on a special diet to avoid symptoms."  The STRs also note 
that in order to treat this disorder, exploratory laparotomy, 
operative cholangiogram, appendectomy, gastrostomy, liver 
biopsy, and mesentery lymph node excision biopsy had been 
performed in August 1968. 

In November 1976, the Veteran was hospitalized for acute 
gastritis with hemorrhage.  A vagotomy, pyloroplasty, and 
splenectomy were performed.  

In October 1990, the Veteran requested a temporary total 
rating for a recent hospitalization.  VA again hospitalized 
the Veteran for chronic pancreatitis in April 1991.  

In a June 1991 rating decision, the RO denied an increased 
rating for pancreatitis.  In July 1991, the Veteran submitted 
a notice of disagreement to the denial of an increased 
rating.  He requested a temporary total rating due to 
hospitalization and convalescence and service connection for 
kidney, liver, and gall bladder disorders.  

In an October 1991 rating decision, the RO granted a 30 
percent rating for pancreatitis effective from October 1990 
and addressed a temporary total rating and the kidney liver 
and gall bladder claims.  No statement of the case was issued 
on the increased rating claim.  Rather, in November 1991, the 
RO wrote the Veteran and informed him that unless he 
responded to the contrary by June 6, 1992, his appeal for a 
higher pancreatitis rating would be withdrawn.  In April 
1992, the Veteran responded with a request an increased 
rating for pancreatitis.  On June 3, 1992, he again requested 
an increased rating.  

On June 22, 1992, VA performed a gall bladder removal 
(cholecystectomy).  The surgeon encountered, "dense scarring 
from previous operations."  

In April 1994, the Veteran requested an increased rating and 
reported that pancreatitis was causing problems with his 
employment.  The RO issued a rating decision in November 1994 
that denied an increased rating, but did not address 
unemployability.  In April 1995, the Veteran again requested 
an increased rating.  In June 1995, the RO denied that claim.  
In June 2007, the Veteran again requested an increased 
rating. 

The RO obtained recent outpatient treatment reports that 
note, among other symptoms, that in January 2007 the Veteran 
felt something "tear" while coughing and now every time he 
coughs he has a stabbing pain in the right side.  

An April 2007 VA treatment report reflects that there had 
been at least six operations for chronic pancreatitis, once 
with mesh that failed.  The physician stated, "He is not 
having any obstructive symptoms and no pain from this."  
Significantly, however, the physician noted that the Veteran 
had "several ventral incisional hernias that are easily 
reducible."

A July 2007 VA compensation examination report reflects 6 
moderate, painful attacks in the recent year with nausea and 
vomiting.  The Veteran had lost 6 weeks of self-employment as 
an electrician in the recent 12 months.  The physician noted 
that the symptoms would impact occupational activity and 
prevent some of the activities of daily living. 

An October 2007 VA annual physical examination report 
reflects that the Veteran vomited 1-2 times per month.  The 
examiner noted several ventral incision hernias that are 
easily reducible.

An April 2008 VA treatment report notes incision abdominal 
hernias with no obstructive symptom and no severe pain.  

A November 2009 VA compensation examination report reflects 
greater than 7 attacks of severe abdominal pain in the past 
12 months.  The examiner noted that the occurrence of 
bloating, gas, and nausea suggested pancreatic insufficiency.  
The examiner also found fever and vomiting.  The examiner 
noted that the Veteran had lost 4 weeks of work in the recent 
year due to pancreas attacks.  The examiner concluded that 
pancreatitis would impact the Veteran's occupation and 
severely curtail certain activities of daily living. 

The above facts illustrate that pancreatitis has been 
manifested throughout the appeal period by frequent attacks 
of severe abdominal pain with nausea, vomiting, bloating, 
gas, need for special diet, and right-sided stabbing pains 
when coughing.  Weight loss is not shown.  Comparing these 
manifestations with the criteria of the rating schedule, the 
criteria for a 60 percent schedular rating under Diagnostic 
Code 7347 are not fully met, but they are more nearly 
approximated.  This is because although loss of normal body 
weight is not shown, several other debilitating 
manifestations are attributed to pancreatic insufficiency and 
more than 7 attacks per year of abdominal pains are reported.  
The STRs mention that pancreatic insufficiency is expected in 
the future and in November 2009, a VA examiner found 
bloating, gas, and nausea due to pancreatic insufficiency.  
Moreover, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21 (2009).

In this case, the evidence does not contain factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings is therefore 
unnecessary.  See Hart, 21 Vet. App. at 510.  Additionally, 
although a 60 percent rating is warranted, the evidence has 
not shown that the Veteran's pancreatitis has resulted in 
frequently recurring disabling attacks of abdominal pain with 
few pain-free intermissions and with steatorrhea, 
malabsorption, diarrhea, and severe malnutrition.  Thus, a 
100 percent rating is not warranted for any time during the 
rating period.

The Board notes that a separate rating is not warranted for 
removal of the gall bladder under Diagnostic Code 7318.  The 
regulations provide that certain coexisting diseases of the 
digestive system do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2009).  Consequently, 
ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 
7345 to 7348 will not be combined with each other.  38 C.F.R. 
§ 4.114.  In this case, a higher rating is possible under 
Diagnostic Code 7347 than under Diagnostic Code 7318 where 
the maximum schedular rating is 30 percent.

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's pancreatitis has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  
The symptoms of his disability have been accurately reflected 
by the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the 
Veteran is entitled to an evaluation in excess of 30 percent 
for pancreatitis-60 percent, but no higher.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against an even higher 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A 60 percent schedular rating for chronic pancreatitis is 
granted, subject to the laws and regulations governing 
payment of monetary benefits. 


REMAND

As noted in the introduction, where the claimant or the 
record raises the question of unemployability due to the 
disability for which an increased rating is sought, then part 
of the increased rating claim is an implied TDIU claim.  See 
Rice, 22 Vet. App. at 453-55.  Because of this guidance and 
because the Veteran has claimed that pancreatitis has caused 
problems with his employment, the Board has added this issue 
to the title page.  The Board finds that the TDIU claim must 
be remanded so that the AOJ may consider that portion of the 
Veteran's claim in the first instance and in light of the 60 
percent rating the Board granted for the Veteran's 
pancreatitis.

Accordingly, the case is REMANDED for the following actions:

1.  Implement the award of a 60 percent 
rating for pancreatitis.

2.  Develop the TDIU claim as necessary.  
Following development any development, 
adjudicate the TDIU claim and, if the 
benefit is not granted, issue an 
appropriate supplemental statement of the 
case (SSOC).  Afford the Veteran and his 
representative an opportunity to respond 
to the SSOC before the claims folder is 
returned to the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


